The special defense to counts 1, 2, 3 and 4 of the complaint is simply a general statement that all the work, labor or services in the matters complained about by the plaintiff in said counts consisted of acts or omissions of independent contractors, and that the acts or omissions of said independent contractors are not chargeable to the defendant. *Page 142 
The plaintiff has challenged the sufficiency of this defense by filing a general demurrer setting forth that "said special defense fails to allege facts sufficient to constitute a defense to the causes of action alleged in Counts 1, 2, 3 and 4 of the complaint."
The defendant insists that this demurrer is faulty in that it is general and not special in form and content. This objection is believed to be well taken and fatal to the demurrer. Each demurrer shall distinctly specify the reason or reasons why the pleading demurred to is insufficient. General Statutes, Rev. 1949, § 7814. General demurrers are no longer a part of our system of pleading. Daury v. Ferraro, 108 Conn. 386; Cornwall v.Hartford, 107 Conn. 351, 353. The trial court should not, in passing upon a demurrer, consider other grounds than those specified.Turrill v. Erskine, 134 Conn. 16, 19.
In arguing against the demurrer the defendant has called attention to the ruling of our Supreme Court that evidence supporting the defense of independent contractor is admissible under the general denial such as filed in this case. Alexander v.Sherman's Sons Co., 86 Conn. 292-297. This being so and the various matters set forth in the special defense being provable under the answer as well, it gives added force to the claim that the demurrer should be overruled. Murphy v. Ossola, 124 Conn. 366,377.
   For the reasons stated above the demurrer is overruled.